DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US Pub No. 2013/0126856).
Regarding Claims 1-5, Yokoyama et al. teaches a indenocarbazole compound having hole transporting properties [Abstract], being used as a constituent material of an organic electroluminescence device [Abstract].


    PNG
    media_image1.png
    337
    323
    media_image1.png
    Greyscale



Although Yokoyama et al. does not explicitly teach the claimed compound, Yokoyama et al. teaches finite number of compounds for the OLED device; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired compound as it is merely the selection of a finite amount of recognized compounds for the OLED device and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding Claim 6, within the combination above, modified Yokoyama et al. teaches an organic electroluminescence device having a pair of electrodes and at least one organic layer sandwiched therebetween, wherein the indenocarbazole compound according to claim 1 is used as a constituent material of at least one organic layer [Fig. 9, 0066, 0057].
	Regarding Claim 7, within the combination above, modified Yokoyama et al. teaches wherein
the organic layer is a light-emitting layer [Fig. 9, 0055].
	Regarding Claim 8, within the combination above, modified Yokoyama et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner that the claimed properties of “emits delayed fluorescence.” are inherently met.
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 9, within the combination above, modified Yokoyama et al. teaches wherein the indenocarbazole compound according to claim 1 is used as a constituent material of the light-emitting layer [0055].
	Regarding Claim 10, within the combination above, modified Yokoyama et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner that the claimed properties of “emits delayed fluorescence.” are inherently met.
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 11, within the combination above, modified Yokoyama et al. teaches an organic electroluminescence device having a light-emitting layer and other layer between a pair of electrodes [Fig. 9], wherein the other layer is a hole transporting layer [Fig. 9], and the indenocarbazole compound according to claim 1 is used as a constituent material of the light-emitting layer or the other layer [0055].
	Regarding Claim 12, within the combination above, modified Yokoyama et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner that the claimed properties of “emits delayed fluorescence.” are inherently met.
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726